     Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 1 of 6 PageID# 542



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division




UNITED STATES OF AMERICA


V.                                               Criminal No. 3:08crl46


SAEED ABDUL MUHAMMAD




                                MEMORANDUM OPINION


        This matter is before the Court on the DEFENDANT'S MOTION TO

REDUCE SENTENCE PURSUANT TO THE FIRST STEP ACT OF 2018 (EOF No.

70).      Having considered the defendant's motion, the response of

the United States and the reply (EOF Nos. 71 and 72), and for the

reasons set forth below, the DEFENDANT'S MOTION TO REDUCE SENTENCE

PURSUANT TO THE FIRST STEP ACT OF 2018 (EOF No. 70) will be denied.


                                       BACKGROUND


        In June 2008, Saeed Abdul Muhammad was convicted of conspiracy

to distribute and possess with intent to distribute fifty (50)

grams     or    more    of   cocaine   base   in    violation    of   21   U.S.C. §§

841(a)(1), (b)(1)(A)(iii), 851 and 846 and possession with intent

to distribute cocaine hydrochloride in violation of 21 U.S.C. §

841(a)(1)        and    (b)(1)(C).       At   sentencing       Muhammad    was   held

accountable for 104.562 grams of cocaine base and 57.8 grams of

cocaine        hydrochloride     which    were     converted    into a marijuana
equivalency of 2102.80 kilograms.                  Muhammad was sentenced to a
Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 2 of 6 PageID# 543
Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 3 of 6 PageID# 544
Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 4 of 6 PageID# 545
Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 5 of 6 PageID# 546
Case 3:08-cr-00146-REP Document 73 Filed 05/06/20 Page 6 of 6 PageID# 547
